DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 06/21/2021 was entered.
Amended claims 23, 56-57 and 64-65 are pending in the present application; and they are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 64-65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because both dependent claims 64-65 recite the limitation “at least one amino acid from loop VIII is substituted with the P antigen binding site”, however independent claim 23 already recites the limitation “a P antigen binding site substituted in place of the surface exposed loop VIII of amino acids 592-598 of SEQ ID NO: 21 of AAV6”.  Thus, the scope of dependent claims 64-65 is outside the scope of independent claim 23 because it does not require all amino acids 592-598 of SEQ ID NO: 21 of AAV6 being substituted by a P antigen binding site.  Additionally, claim 65 recites the limitation “The rAAV6 capsid protein of claim 64, wherein at least one .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 23, 56-57 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz et al (US 2006/0188483) in view of Schaffer et al (WO 2012/145601) and evidenced by Weigel-Van Aken et al (WO 2012/159006).  This is a new ground of rejection necessitated by Applicant’s amendments.
The instant claims are directed to a modified rAAV6 VP3 capsid protein comprising a P antigen binding site substituted in place of the surface exposed loop VIII of amino acids 592-598 of SEQ ID NO: 21 of AAV6, wherein the P antigen binding site  the amino acid sequence QQYTDQIE (SEQ ID NO: 1), and wherein the modified rAAV6 capsid protein has increased P antigen binding compared to a corresponding unmodified AAV6 capsid protein, and wherein an AAV6 particle comprising said modified rAAV6 VP3 capsid protein is capable of efficient binding to red blood cells , wherein efficient binding to red blood cells allows effective delivery of the AAV6 particle to the bone marrow to achieve high-efficiency transduction of hematopoietic stem cells in the bone marrow; a nucleic acid encoding the same modified rAAV6 VP3 capsid protein, and a recombinant AAV6 particle comprising the same modified rAAV6 VP3 capsid protein.  
Rabinowitz et al disclosed genetically-engineered parvovirus capsids and viruses designed to introduce a heterologous gene into a target cell, including viruses with altered cellular tropisms as compared with non-genetically engineered viruses by substituting or inserting a foreign sequence or an exogenous amino acid sequence into a parvovirus capsid and/or by cross-packing a parvovirus genome (e.g., an AAV genome) within a different parvovirus capsid (see at least the Abstract and Summary of the Invention).  Rabinowitz et al also defined the term “parvovirus” to encompass autonomously-replicating parvoviruses (e.g., B19 virus, mouse minute virus, bovine parvovirus) and dependoviruses (e.g., AAV types 1-6, bovine AAV) (paragraphs [0026]-[0027]); and the term “a recombinant hybrid parvovirus particle” to encompass virus particles with hybrid, chimeric, targeted and/or modified parvovirus capsids (paragraph [0051]).  In the context for constructing chimeric viruses, Rabinowitz et al stated “Further diversity in virus particles may be achieved by substituting a portion of the parvovirus capsid with a portion of a capsid(s) from a different (i.e., another or foreign) parvovirus(es).  Alternatively, a portion of a different parvovirus capsid(s) may be inserted (i.e., rather than substituted) into the parvovirus capsid to create a chimeric parvovirus capsid” (paragraph [0088]); “In particular embodiments of the invention, the foreign parvovirus capsid region that is inserted or substituted into the native parvovirus capsid is at least about 2, 5, 10, 12, 15, 20, 30, 50, or 100 amino acids in length” (paragraph [0094]); “In preferred embodiments of the invention, the chimeric parvovirus comprises an AAV capsid, more preferably an AAV type 2 capsid, in which a capsid region from a B19 parvovirus has been substituted for one of the AAV capsid domains” (paragraph [0096]); and “The present invention further provides chimeric parvoviruses comprising an AAV capsid in which a loop region(s) in the major Vp3 subunit is replaced by a loop region(s) (preferably, a corresponding loop region(s)) from the major subunit of an autonomous parvovirus.  In particular, the loop region 1, 2, 3 and/or 4 from an AAV type 1, 2, 3, 4, 5, or 6 Vp3 subunit is replaced with a loop region from the major subunit of an autonomous parvovirus” paragraph [0113].  In the context of constructing targeted parvoviruses, Rabinowitz et al also stated clearly and explicitly “The exogenous targeting sequence(s) may replace or substitute part or all of a capsid subunit…For AAV capsids, insertions or substitutions in Vp2 or Vp3 are also preferred” (paragraph [0125]); “The substitution and/or insertion of one or more parvovirus capsid region(s) for another to create a chimeric parvovirus capsid may result in the loss of the wild-type parvovirus tropism and/or the development of a new tropism associated with the exogenous capsid region(s)….In particular, targeted chimeric parvoviruses are provided in which a capsid subunit(s) or a loop region(s) from the major capsid subunit has been replaced with a capsid subunit(s) or loop region from another parvovirus” (paragraph [0127]); “B19 infects primary erythroid progenitor cells using globoside as its receptor (Brown et al., (1993) Science 262:114).  The structure of B19 has been determined to 8 A resolution (Agbandje-McKenna et al., (1994) Virology 203:106).  The region of the B19 capsid that binds to globoside has been mapped between amino acids 399-406 (Chapman et al., (1993) Virology 194:419), a looped out region between β-barrel structures E and F (Chipman et al., (1996) Proc. Nat. Acad. Sci. USA 93:7502).  Accordingly, the globoside receptor binding domain of the B19 capsid may be inserted/substituted into other parvovirus capsids (preferably an AAV capsid, more preferably, the AAV2 type 2 capsid) to target the resulting chimeric parvovirus to erythroid cells” (paragraph [0135]); “[t]he insertion or substitution is made following amino acid 517, 529, 552, 586 or 595 of AAV capsids of other serotypes, e.g. (1, 2, 3, 5, or 6)” (paragraph [0150]); and “[t]he exogenous amino acid sequence to be inserted/substituted into the parvovirus capsid may be as long as 2, 5, 10, 12, 15, 20, 50, 100, 200, 300 or more amino acids…Preferably, the exogenous amino acid sequence that is inserted/substituted into the parvovirus capsid is expressed on the outside surface of the modified parvovirus capsid” (paragraph [0159]).  
Thus, based on the above teachings Rabinowitz et al taught at least a modified/chimeric/targeted AAV capsid protein (e.g.,  AAV1-6 Vp3 capsid protein) having the amino acids 399-406 of B19 capsid protein inserted and/or substituted on the outer surface of the modified AAV capsid protein, particularly inserted/substituted at least following amino acid 517, 529, 552, 586 or 595 of AAV capsids of serotypes 1-6 (e.g., at least a substitution at amino acid 587, 589, 590, 591, , along with the explicit teaching that the loop region 1, 2, 3 and/or 4 from an AAV type 1, 2, 3, 4, 5, or 6 Vp3 subunit is replaced with a loop region from the major subunit of an autonomous parvovirus such as B19 virus.  The amino acids 399-406 of the B19 capsid protein has the amino acid sequence of QQYTDQIE as evidenced by the teachings of Weigel-Van Aken et al (WO 2012/1590060; page 5, lines 4-5; page 12, last line).  
Rabinowitz et al did not teach explicitly at least a modified rAAV6 VP3 capsid protein comprising a P antigen binding site comprising the amino acid sequence QQYTDQIE substituted in place of the surface exposed loop VIII of amino acids 592-598 of SEQ ID NO: 21 of AAV6, as well as a modified rAAV6 VP3 capsid protein comprising one or more amino acid from loop VIII of amino acids 592-598 of SEQ ID NO: 21 of AAV6 is substituted with the P antigen binding site.
Before the effective filing date of the present application (02/19/2015), Schaffer et al already disclosed AAV virions with altered/variant capsid protein, wherein the AAV virions exhibit greater infectivity of retinal cells and wherein the variant AAV capsid protein comprises an insertion of from about 5 amino acids to about 11 amino acids in an insertion site in the capsid protein GH loop (loop IV), such as within amino acids 411-650 of an AAV capsid protein, within amino acids 570-611 of AAV2, within amino acids 571-612 of AAV1, within amino acids 571-612 of AAV6 as depicted in Figure 6 and/or between two amino acids located between amino acids 570-614 of VP1 of any AAV serotype such as between amino acids 590 and 591, amino acids 591 and 592, amino acids 592 and 593, amino acids 593 and 594, amino acids 594 and 595, amino acids 595 and 596, amino acids 596 and 597, amino acids 597 and 598,  amino acids the amino acid sequence of amino acids 571-612 of AAV6 in Figure 6 is identical to the amino acid sequence of amino acids 571-612 of SEQ ID NO: 21 (wild-type AAV6 capsid protein) of the present application.  Schaffer et al also stated explicitly “In other embodiments, a subject variant AAV capsid includes from 1 to about 25 amino acid insertions, deletions, or substitutions, compared to the parental AAV capsid protein, in addition to an insertion of from about 5 amino acids to about 11 amino acids in the GH loop or loop IV relative to a corresponding parental AAV capsid protein” (paragraph [00100]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Rabinowitz et al by also constructing a modified/chimeric/targeted AAV6 Vp3 capsid protein having the amino acids 399-406 of B19 capsid protein (the amino acid sequence QQYTDQIE) substituted in place of amino acids 592-598 in GH loop or loop IV of AAV6 capsid protein, or at least one of these amino acids 592-598 for targeting erythroid cells, in light of the teachings of Schaffer et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Schaffer et al already taught that amino acids in the GH loop (loop IV), including amino acids 571-612 of AAV6 which sequence is identical to the sequence of amino acids 571-612 in SEQ ID NO: 21 of the present application, are amenable/tolerant for insertions/substitutions.  Moreover, the primary Rabinowitz AAV1-6 Vp3 capsid protein) having the amino acids 399-406 of B19 capsid protein inserted and/or substituted on the outer surface of the modified AAV capsid protein, particularly inserted/substituted at least following amino acid 517, 529, 552, 586 or 595 of AAV capsids of serotypes 1-6 (e.g., at least a substitution at amino acid 587, 589, 590, 591, 592, 593, 594, 595, 596, 597 and/or 598), along with the explicit teaching that the loop region 1, 2, 3 and/or 4 from an AAV type 1, 2, 3, 4, 5, or 6 Vp3 subunit is replaced with a loop region from the major subunit of an autonomous parvovirus such as B19 virus.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Rabinowitz et al and Schaffer et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The rAAV6 VP3 capsid protein and rAAV6 particle resulting from the combined teachings of  Rabinowitz et al and Schaffer et al as set forth above are indistinguishable from the claimed modified rAAV6 VP3 capsid protein and rAAV6 particle of the present application; and since they possess the same structural elements the resulting recombinant AAV6 particle is capable of efficient binding to red blood cells which allows effective delivery of the AAV6 particle to the bone marrow to achieve high-efficiency transduction of hematopoietic stem cells in the bone marrow, particularly Rabinowitz et al taught clearly to incorporate the globoside receptor binding domain of the B19 capsid into AAV capsids to target the resulting chimeric parvovirus to erythroid cells and  B19 infects primary erythroid progenitor cells using globoside as its receptor. It is noting that the surface exposed loop VIII of amino acids 592-598 of SEQ ID NO: 21 of 
 Please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 06/21/2021 (pages 7-9) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the Rabinowitz reference does not specifically teach the “surface exposed loop VIII of amino acids 592-598 of SEQ ID NO: 21 of AAV6” nor does it specifically teach “a P antigen binding site substituted in place of the surface exposed loop VIII of amino acids 592-598 of SEQ ID NO: 21 of AAV6, wherein the P antigen binding site comprises the amino acid sequence QQYTDDQIE” as claimed.  None 
First, the instant claims are directed to a modified rAAV6 VP3 capsid protein comprising a P antigen binding site substituted in place of the surface exposed loop VIII of amino acids 592-598 of SEQ ID NO: 21 of AAV6, wherein the P antigen binding site comprises the amino acid sequence QQYTDQIE (SEQ ID NO: 1), and wherein the modified rAAV6 capsid protein has increased P antigen binding compared to a corresponding unmodified AAV6 capsid protein, and wherein an AAV6 particle comprising said modified rAAV6 VP3 capsid protein is capable of efficient binding to red blood cells, wherein efficient binding to red blood cells allows effective delivery of the AAV6 particle to the bone marrow to achieve high-efficiency transduction of hematopoietic stem cells in the bone marrow; a nucleic acid encoding the same modified rAAV6 VP3 capsid protein, and a recombinant AAV6 particle comprising the same modified rAAV6 VP3 capsid protein.  
Second, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Rabinowitz reference does not have to teach a modified rAAV6 VP3 capsid protein comprising a P antigen binding site comprising the amino acid sequence QQYTDQIE substituted in place of the surface exposed loop VIII of amino acids 592-598 of SEQ ID NO: 21 of AAV6.  It is also apparent that Applicant considered each of the cited references in total isolation one from the other without taking into account of the overall teachings of all of the cited references.
amino acids in the GH loop (loop IV), including amino acids 571-612 of AAV6 which sequence is identical to the sequence of amino acids 571-612 in SEQ ID NO: 21 of the present application, are amenable/tolerant for insertions/substitutions.  Moreover, the primary Rabinowitz reference already taught constructing a modified/chimeric/targeted AAV capsid protein (e.g.,  AAV1-6 Vp3 capsid protein) having the amino acids 399-406 of B19 capsid protein inserted and/or substituted on the outer surface of the modified AAV capsid protein, particularly inserted/substituted at least following amino acid 517, 529, 552, 586 or 595 of AAV capsids of serotypes 1-6 (e.g., at least a substitution at amino acid 587, 589, 590, 591, 592, 593, 594, 595, 596, 597 and/or 598), along with the explicit teaching that the loop region 1, 2, 3 and/or 4 from an AAV type 1, 2, 3, 4, 5, or 6 Vp3 subunit is replaced with a loop region from the major subunit of an autonomous parvovirus such as B19 virus.  Since the rAAV6 VP3 capsid protein and rAAV6 particle resulting from the combined teachings of  Rabinowitz et al and Schaffer et al possess the same structural elements as those of the present invention, the resulting recombinant AAV6 particle is the globoside receptor binding domain of the B19 capsid into AAV capsids to target the resulting chimeric parvovirus to erythroid cells and  B19 infects primary erythroid progenitor cells using globoside as its receptor.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Fourth, please note that the surface exposed loop VIII of amino acids 592-598 of SEQ ID NO: 21 of AAV6 in the present application have identical amino acids 592-598 in GH loop or loop IV of AAV6 capsid protein disclosed by Schaffer et al (see at least Figure 6), and the Weigel-Van Aken reference was cited mainly as evidence that amino acids 399-406 of the B19 capsid protein has the amino acid sequence of QQYTDQIE. 

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all 


/QUANG NGUYEN/Primary Examiner, Art Unit 1633